

WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE–BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Performance-Based Restricted Stock Unit Award Agreement (this “Award
Agreement”) evidences the grant by Wingstop Inc. (the “Company”), in accordance
with the Wingstop Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”), of
a target number of performance-based restricted stock units (“PSUs”) equal to [
] PSUs (the “Target PSUs”), with a maximum of [ ] PSUs (the “Maximum PSUs”),
subject to the restrictions set forth in this Award Agreement and the Plan (the
“Award”), to [______________] (the “Grantee”), effective as of [____________],
2020 (the “Grant Date”).

 WINGSTOP INC.
By:Name:Title:



TERMS AND CONDITIONS
§1Plan. The Award is subject to all of the terms and conditions set forth in the
Plan and this Award Agreement, and all capitalized terms not otherwise defined
in this Award Agreement have the respective meaning of such terms as defined in
the Plan. If a determination is made that any term or condition set forth in
this Award Agreement is inconsistent with the Plan, the Plan will control. The
Grantee acknowledges that a copy of the Plan has been made available for his or
her review by the Company and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts this Award subject to all the
terms and provisions thereof.
§2Grant of PSUs. Each PSU represents the right to receive one share of $0.01 par
value Common Stock of the Company (a “Share”), subject to the terms and
conditions set forth in this Award Agreement and the Plan. The number of PSUs
actually payable under this Award Agreement depends on the extent to which the
Company attains the performance conditions, described in Exhibit A of this Award
Agreement, and whether the Grantee satisfies the service vesting condition,
described in Section 4 of this Award Agreement. The PSUs shall be credited to a
separate account maintained for the Grantee on the books and records of the
Company (the “Account”). All amounts credited to the Account shall continue for
all purposes to be part of the general assets of the Company.
§3Consideration. The grant of PSUs is made in consideration of the services to
be rendered by the Grantee to the Company.
§4Performance Conditions & Service Vesting Conditions. The number of PSUs that
may be earned by the Grantee will be based on the achievement of the performance
condition(s) and the satisfaction of the service vesting conditions, each as set
forth on Exhibit A, attached hereto, during the three (3) year performance
period beginning January 1, 2020 and ending December 31, 2022 (the “Performance
Period”).



--------------------------------------------------------------------------------



§5Dividend Equivalents. If, prior to the date PSUs are settled pursuant to
Section 6, the Company declares a cash or stock dividend with respect to Shares,
then, on the payment date of the dividend, the Grantee’s Account shall be
credited with Dividend Equivalents in an amount equal to the dividends that
would have been paid to the Grantee if one Share had been issued on the Grant
Date for each PSU granted to the Grantee as set forth in this Award Agreement.
In connection with the Dividend Equivalents, any cash dividend credited to the
Grantee’s Account shall be adjusted with interest at a rate and subject to such
terms as determined by the Committee. To the extent a PSU to which such Dividend
Equivalent relates becomes a Vested PSU (as defined in Exhibit A), the Dividend
Equivalents and interest, if any, credited to the Grantee’s Account shall be
distributed in cash or, at the discretion of the Committee, in Shares having a
Fair Market Value equal to the amount of the Dividend Equivalents and interest,
if any, on the same date that such Vested PSUs are settled pursuant to Section
6, and subject to the same vesting, forfeiture, payment, termination and other
terms, conditions and restrictions as the original PSUs to which they relate.
Any Dividend Equivalents payable under the Plan and this Award Agreement shall
be treated as separate payments from the underlying PSUs for purposes of Section
409A of the Code (“Code Section 409A”).
§6Settlement.
(a)Payment of the Grantee’s Vested PSUs, the number of which are determined
pursuant to Exhibit A, shall be settled in Shares as soon as practicable
following the applicable Vesting Date (as defined in Exhibit A) on which such
PSUs become vested in accordance with Exhibit A (and in no event later than
March 15 of the calendar year following the calendar year in which such Vesting
Date occurs) by delivering to the Grantee one Share for each Vested PSU. Upon
receipt by the Grantee of a Share in settlement of a Vested PSU, such PSU shall
be cancelled.
(b)Notwithstanding Section 6(a), if the Grantee is deemed a “specified employee”
within the meaning of Code Section 409A, as determined by the Committee, at a
time when the Grantee becomes eligible for settlement of the Vested PSUs upon
his “separation from service” within the meaning of Code Section 409A, then to
the extent such Vested PSUs constitute deferred compensation within the meaning
of Code Section 409A, such settlement will be delayed until the earlier of: (i)
the date that is six (6) months following the Grantee’s separation from service
and (ii) the Grantee’s death.
§7Delivery. The Company will deliver a properly issued certificate for any
Shares received in settlement of PSUs pursuant to Section 6 as soon as
practicable after settlement (or otherwise register such Shares in the name of
the Grantee), and such delivery (or registration in the name of the Grantee)
shall discharge the Company of all of its duties and responsibilities with
respect to the PSUs under this Award Agreement.
§8Nontransferable. Subject to any exceptions set forth in this Award Agreement
or the Plan, until such time as the PSUs are settled in accordance with Section
6, the PSUs or the rights relating thereto may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the Grantee.
Any attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the PSUs or the rights relating thereto shall be wholly ineffective.
§9No Right to Continue Service. Neither the Plan, this Award Agreement, the
Award, nor any related material shall give the Grantee the right to continue in
employment by Company or shall adversely affect the right of the Company to
terminate the Grantee’s employment with or without Cause at any time.



--------------------------------------------------------------------------------



§10Stockholder Status. The Grantee shall have no rights as a stockholder with
respect to the PSUs until the Grantee receives a distribution of Shares in
settlement of Vested PSUs in accordance with Section 6, and such Shares have
been duly issued and delivered to (or registered in the name of) the Grantee.
§11Securities Registration. As a condition to the delivery of the certificate
for any Shares purchased pursuant to the settlement of the PSUs pursuant to
Section 6 (or the registration of such Shares in the name of the Grantee), the
Grantee shall, if so requested by the Company, hold such Shares for investment
and not with a view of resale or distribution to the public and, if so requested
by the Company, shall deliver to the Company a written statement satisfactory to
the Company to that effect.
§12Compliance with Law. The issuance and transfer of Shares shall be subject to
compliance by the Company and the Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Company’s Shares may be listed. No Shares shall be
issued or transferred unless and until any then applicable requirements of state
and federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the Shares with the Securities and
Exchange Commission, any state securities commission, or any stock exchange to
effect such compliance.
§13Other Agreements. As a condition to the delivery of the Shares received in
settlement of PSUs pursuant to Section 6, the Grantee shall enter into such
additional confidentiality, covenant not to compete, non-disparagement and
non-solicitation, employee retention, and other agreements as the Company deems
appropriate, all in a form acceptable to the Board. The Grantee acknowledges
that his receipt of the Award and participation in the Plan is voluntary on his
part and has not been induced by a promise of employment or continued
employment.
§14Withholding. The Grantee shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the PSUs and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:
(a)tendering a cash payment;
(b)authorizing the Company to withhold shares of Common Stock from the Shares
otherwise issuable or deliverable to the Grantee as a result of the vesting of
the PSUs;
(c)delivering to the Company previously owned and unencumbered shares of Common
Stock; or
(d)any combination of (a), (b), or (c).
In the event that any PSUs vest during a closed trading window under the
Company’s Insider Trading Compliance Policy, the Company shall satisfy any
federal, state, or local tax withholding obligation in connection therewith by
the method specified in Section 14(b).
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or



--------------------------------------------------------------------------------



settlement of the PSUs or the subsequent sale of any Shares, and (b) does not
commit to structure the PSUs to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
§15No Challenge. Notwithstanding any provision of this Award Agreement to the
contrary, the Grantee covenants and agrees that he or she will not (a) file any
claim, lawsuit, demand for arbitration, or other proceeding challenging the
validity or enforceability of any provision of this Award Agreement, or (b)
raise, as a defense, the validity or enforceability of any provision of this
Award Agreement, in any claim, lawsuit, arbitration or other proceeding. Should
the Grantee violate any aspect of this Section 15, the Grantee agrees (i) that,
in the case of a breach of clause (a) of the preceding sentence, such claim,
lawsuit, demand for arbitration, or other proceeding shall be summarily
withdrawn and/or dismissed; (ii) that the Grantee will pay all costs and damages
incurred by the Company in responding to or as a result of such claim, lawsuit,
demand for arbitration, or other proceeding (including reasonable attorneys’
fees and expenses), or such defense, as the case may be; (iii) that the Grantee
will immediately forfeit all unvested PSUs; and (iv) that the Grantee will
immediately sell to the Company all Shares received upon settlement of vested
PSUs at a price equal to the aggregate purchase price, if any, paid by the
Grantee for such Shares, or the current fair market value of such Shares (as
determined in the sole discretion of the Company), whichever is less.
§16Governing Law. The Plan and this Award Agreement shall be governed by the
laws of the State of Delaware.
§17Binding Effect. This Award Agreement shall be binding upon the Company and
the Grantee and their respective heirs, executors, administrators and
successors.
§18Clawback Policy. This Award Agreement and the PSUs granted thereunder shall
be subject to the terms and conditions of the Company’s compensation recovery
(or “clawback”) policy, as in effect from time to time, and such policy is
hereby incorporated into this Award Agreement by reference.
§19Code Section 409A. This Award Agreement and this award of PSUs is intended to
comply with or be exempt from the requirements of Code Section 409A and any
regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted by the Committee to effect such intent. This Section 19
does not create any obligation on the part of the Company to modify the terms of
this Award Agreement or the Plan and does not guarantee that the PSUs or the
delivery of Shares upon settlement of the PSUs will not be subject to taxes,
interest and penalties or any other adverse tax consequences under Code Section
409A. The Company will have no liability to the Grantee or any other party if
the PSUs, the delivery of Shares upon settlement of the PSUs or any other
payment hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto. Notwithstanding any other provision of this
Award Agreement, no settlement of Vested PSUs shall be made as a result of the
Grantee’s Termination unless such Termination constitutes a “separation from
service” within the meaning of Code Section 409A and that the payments otherwise
to be made upon a Termination and the benefits otherwise to be provided upon a
Termination shall only be made or provided at the time of the related
“separation from service”.
§20Headings and Sections. The headings contained in this Award Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections (§) in this
Award Agreement shall be to sections (§) of this Award Agreement, unless
otherwise expressly stated as part of such reference.
* * * * * * * * *



--------------------------------------------------------------------------------




Accepted and agreed to:GranteeDate


